       Case 1:19-cv-10030-MKV-SDA Document 23 Filed 04/29/20 Page 1 of 1
                                                                   USDC SDNY
                                                                   DOCUMENT
                                                                   ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                       DOC #:
SOUTHERN DISTRICT OF NEW YORK                                      DATE FILED: 4/29/2020

 HENRY TUCKER, on behalf of himself and
 all others similarly situated,

                               Plaintiff,                     1:19-cv-10030-MKV-SDA

                        -against-                                    ORDER OF
                                                                     DISMISSAL
 BILLY REID, INC.,
                               Defendant.

MARY KAY VYSKOCIL, United States District Judge:

        It having been reported to this Court by the Parties [ECF #21] that this case has been

settled, it is hereby

        ORDERED that the above-captioned action is discontinued without costs to any party

and without prejudice to restoring the action to this Court’s calendar if the application to restore

the action is made by May 29, 2020. If no such application is made by that date, today’s

dismissal of the action is with prejudice. See Muze, Inc. v. Digital On Demand, Inc., 356 F.3d

492, 494 n.1 (2d Cir. 2004).



SO ORDERED.
                                                      _________________________________
Date: April 29, 2020                                  MARY KAY VYSKOCIL
      New York, NY                                    United States District Judge
